Citation Nr: 1308717	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that declined to reopen the Veteran's claim for service connection for a low back disorder that had been previously denied.  The Veteran disagreed and perfected an appeal.  The Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in September 2010.  A transcript of that hearing is included in the Veteran's VA claims folder.

In a December 2010 decision, the Board reopened the claim and remanded it for further development.  In a June 2012 decision, the Board remanded the claim again for further development.


FINDING OF FACT

The Veteran's current lumbar spine disabilities, including arthritis, degenerative disk disease and residuals of spinal surgery are not related to active duty service.


CONCLUSION OF LAW

Service connection for a low back disorder, to include on a presumptive basis, is not warranted.  38 U.S.C.A. §§  1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

As noted above, the Board has twice remanded the Veteran's claim for further development.  Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  

The December 2010 remand directed VA to contact the Veteran and request that he provide information regarding post-service treatment he received for his low back disorder and to request that he provide releases for treatment records held in the possession of treating physicians he identified.  VA was further directed to ensure all relevant VA treatment records were included in the Veteran's VA claims folder, and to request that the Social Security Administration (SSA) provide records pertaining to the Veteran's receipt of SSA disability benefits.  An examination was required in addition to an opinion regarding the etiology of the Veteran's low back disorder.

A December 2010 letter from VA requested that the Veteran identify treatment providers and provide releases for treatment records held by treating health care providers.  A November 2011 response from SSA informed VA that all requested records had been destroyed and were no longer available, and VA informed the Veteran in writing of the unavailability of SSA records in a letter dated November 2011.  VA treatment records from 1999 to June 2010 were added to the Veteran's VA claims folder.  Finally, the Veteran was examined in January 2011 and an etiological opinion was provided.

The June 2012 remand directed VA to contact the Veteran and request that he authorize access to records held by treatment providers including Dr. Kouten, Dr. Sojka, Orthopedic Associates of Red Bank, Dr. Halligan, and Orthopedic Sports Medicine.  VA was also directed to notify the Veteran that Liberty Pain Center charged for providing records and that VA was not authorized to pay for them.  VA treatment records dating from July 2011 were also to be obtained and the Veteran was to be asked to provide releases for Worker's Compensation claim documents.  A VA medical examination was again directed and the examiner was specifically directed to consider the statements made by the Veteran and a friend regarding the Veteran's injury during service.

The Veteran was asked in a July 2012 letter from VA to provide access to records from the physicians named in the remand, as well as Workmans' Compensation records, and he was informed that Liberty Pain Center sought payment for records pertaining to him.  In addition, an October 2012 letter informed the Veteran that Liberty Pain Center sought $98 for the records.  The Veteran provided releases for records held by Dr. O'Hara, Liberty Pain Clinic, and Dr. Bruce Rosenblum, and records from all three were received and included in the Veteran's VA claims folder.  VA treatment records from July 2011 were obtained, and the Veteran received a new medical examination in July 2012.  The examiner noted the Veteran's statements regarding the injury in service and continuity of symptoms in the body of the examination report, and an etiological opinion was provided.  The examination was adequate as it was based on a review of the history, a physical examination and as an opinion supported by rationale was provided.  

Based on the above, the Board finds that VA has substantially complied with the Board's remands.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran's original claim sought to reopen a previously denied claim.  That claim was reopened in the Board's December 2010 decision.  The Board observes, however, that the Veteran was informed in a March 2008 letter from the RO of the evidence necessary to substantiate a claim for service connection, informed of the allocation of responsibilities between himself and VA, and informed of how VA determines a disability rating and an effective date.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Board finds that the Veteran has received all essential notice in the March 2008 letter and he has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004).   

The record shows that VA has obtained the Veteran's service treatment records, private medical records identified by the Veteran and VA treatment records.  In addition, VA has attempted to obtain records from SSA and has notified the Veteran of their unavailability in accordance with 38 C.F.R. § 3.159(e).  The Veteran received VA medical examinations in January 2011 and July 2012.  Medical opinions regarding the etiology of the Veteran's low back disorder were provided in January 2011 and July 2012.  

The Veteran testified at a September 2010 hearing before the undersigned.  The Veteran was informed of the issue on appeal, and information was sought regarding potentially relevant medical records that could be retrieved by VA.  See hearing transcript at pages 2, 15-16.  The Veteran has not contended that the Board did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way by the conduct of the hearing.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The evidence establishes that the Veteran has a current disability and that he suffered a back injury during service.  The July 2012 VA examiner diagnosed the Veteran with severe lumbar spondylosis and bilateral lumbar radiculopathy with left foot drop.  The Veteran's service treatment records show that he was treated for a back injury on May 5, 1967, when the Veteran was assigned to a Marine Guard detachment at an Air Force Base in the Azores Islands.  The Veteran testified that he was coming down from a guard tower on wet, metal steps when he slipped and twisted his back.  See hearing transcript at page 3.  As an injury in service and current disability are shown by the record, the crux of this claim is whether there is sufficient evidence to link the Veteran's in-service injury with his current disability.

The Veteran testified that his low back injury during service was not an acute back problem, but one that persisted from the time it occurred.  He testified that about two or three months after he was discharged from active duty, he sought treatment from a chiropractor and subsequently from an orthopedist who told him that x-rays show a herniated disc in his low back.  See hearing transcript at pages 6-7.  He had various treatments from then until he had his first back surgery in 1991.  See hearing transcript at page 11.  In support of his claim, the Veteran submitted a September 2010 statement of J.M., who was stationed with the Veteran in the Azores and remembered the injury and the continuing pain of the injury, as well as treatment records which include an August 1991 record that states that the Veteran had a "previous workup for low back pain done in Red Bank (New Jersey) and an October 1992 medical record that notes that the Veteran "has had back pain for a long time for past 23 years."  In essence, the Veteran argues that there is a nexus between his in-service injury and his current low back disability.  

VA physicians have opined that the Veteran's in-service injury is not related to his current back disability.  The July 2011 examiner determined that the current lumbar spine disorder was not related to service as he had one incident of lumbar strain in service, was never seen again for back pain throughout his military career and as the claims folder documented that the back pain got much worse after a workers compensation injury.  As the examiner did not consider the statements of the Veteran and the fellow service member that he had continuing symptoms after the injury in service, the Board requested another examination in the 2012 remand.  

The 2012 examiner considered the Veteran's report that he had continuing pain in the low back since the original injury.  The examiner concluded that the current low back condition was not at least as likely a result of the injury the Veteran sustained in service as he sustained an acute lumbar strain at that time which usually goes away in a short period of time.  In the remaining 2 years of service, there was no documented injury or treatment related to the claimed low back condition.  After he developed severe pain after a work-related injury in 1991, he had 6 surgeries as well as a spinal cord stimulation.  As discussed above, this opinion is adequate and is entitled to probative weight. 

As noted above, the July 2012 VA examiner was directed in the Board's June 2012 remand to consider the statements of the Veteran and J.M.  The request for the examination that VA provided to the examiner states that the "examiner must consider lay statements of the Veteran and his friend as to the in-service occurrence of an injury and continuity of symptomatology."  While the examiner did not specifically consider the fellow service member's reports of continuing symptoms, such is not prejudicial as the examiner considered the Veteran's report of continuing symptoms.  Moreover, the examination report states that while the service treatment records did not show any further medical treatment, the Veteran stated that he "always had pain in the low back since the initial injury."  The examiner reviewed the Veteran's VA claims folder and concluded, "based on the Veteran's history, physical examination and imaging study, his current low back condition is not at least as likely as a result of the injury" the Veteran sustained during service.  

At the hearing, the Veteran testified that he had "continuous treatment" from active duty until 1991 when he first underwent surgery.  In essence, Veteran was attempting to provide a nexus between the current disability and service.

The Court of Appeals for the Federal Circuit has recently provided guidance regarding the use of continuity of symptomatology as provided in 38 C.F.R. § 3.303(b) and has restricted its use to those specific chronic diseases provided in 3.309(a).  Specifically, the Court held that continuity of symptomatology in § 3.303(b) has no role "other than to afford an alternative route to service connection for specific chronic diseases."   Walker v. Shinseki. ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Walker Court also noted that 3.303(b) required a "showing in service" of a chronic disease: 

For a showing in service, "there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  The regulation is clear that any manifestation of a chronic disease, such as joint pain, etc., will not permit service connection for the chronic disease associated with the manifestation, in that instance, arthritis.  To be "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.

One of the chronic diseases provided in 38 C.F.R. § 3.309(a) is arthritis; however, the evidence does not show that the Veteran had arthritis during service or within one year of his discharge from service.  Instead, the service treatment records include a diagnosis of strain.  To the extent that the Veteran's statements are that he had arthritis during service or within a year of his discharge from service, the Board first notes that he is not competent to provide a medical diagnosis as the record does not demonstrate that he has the requisite training, education or experience to do so.  See 38 C.F.R. § 3.159(a).  Second, the Veteran has not stated that a physician or other health care provider told him he had arthritis during service or within a year of his discharge from active duty.  The Board finds that the evidence does not establish that the Veteran had arthritis during service or within the one-year following service.  In sum, continuity of symptomatology as described in 38 C.F.R. § 3.303(b) does not assist the Veteran in this case.

Moreover, the VA examiner determined that the current lumbar spine disability is not related to service.  The opinion is entitled to probative weight because it was based on a review of the history, a physical examination and as it was supported by a rationale.  Again, the Veteran is not competent as a lay person to provide an etiological opinion showing that currently diagnosed degenerative disk disease is related to service.  See 38 C.F.R. § 3.159(a).  The lay statement of the fellow service member, which is competent, credible and probative, insofar as it relates that an injury occurred and that the Veteran experienced pain until 1968, does not indicate that a current disability is related to service.  The Veteran indicates that he was seen shortly after service for back problems which were thought to be a herniated disk.  However, at the time of the separation examination, the Veteran's spine was assessed as normal and the Veteran certified that he was informed of and understood "BUMED Inst. 6120.6."  This is highly probative evidence against the claim.  While the Veteran had an injury in service, and currently reports that he had continuing pain, for which he sought treatment shortly after service, the separation examination findings were normal.  This is the most probative evidence of the state of the Veteran's lumbar spine contemporaneous in time to discharge from service.  A private physician, Dr. Halligan, provided a statement dated in November 1997 that the Veteran was treated at his practice for "low back pain secondary to a service connected injury to his back."  However, as the physician provided no rationale for the statement that the Veteran had a service connected injury to his back, it is not entitled to any probative weight.  In light of the normal findings upon the separation examination and the VA examiner's opinion that the current disability is not related to service, the preponderance of the evidence is against finding that a current disability of the lumbar spine is related to active service.  



ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


